Name: Commission Regulation (EEC) No 931/86 of 26 March 1986 suspending advance fixing of export refunds for certain cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 3 . 86 Official Journal of the European Communities No L 84/43 COMMISSION REGULATION (EEC) No 931/86 of 26 March 1986 suspending advance fixing of export refunds for certain cereal products Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arrangements rela ­ ting to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such difficulties are in danger of arising ; Whereas there is a danger, given the irregular pattern of fixings over Easter and the uncertain trend of prices during that period, that if existing arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 is hereby suspended from 28 March to 1 April 1986 inclusive. Article 2 This Regulation shall enter into force on 27 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1986 . For the Commission Frans ANDRIESSEN Vice-President  (') OJ No L 281 , 1 . 11 . 1975, p. 1 . t (2) OJ No L 367, 31 . 12. 1985, p . 19 .